Exhibit 10.8

LAMB WESTON HOLDINGS, INC.

Executive Change of Control Severance Plan

Participation Agreement

[DATE]

Dear [PARTICIPANT NAME]:

This Participation Agreement (this “Agreement”) is made and entered into by and
between [PARTICIPANT NAME] and Lamb Weston Holdings, Inc. (the “Company”).

 

The Company has adopted the Lamb Weston Holdings, Inc. Executive Change of
Control Severance Plan (the “Plan”), and has selected you to be a Tier
[I][II][III] Participant in the Plan, subject to your being an Eligible Employee
on the date of your Qualifying Termination and the other terms and conditions
set forth in the Plan.  A copy of the Plan is attached hereto as Annex A and is
deemed to be part of this Agreement.  The terms and conditions of your
participation in the Plan are as set forth in the Plan and this Agreement, which
together constitute the Summary Plan Description for the Plan.

 

You agree to be bound by the additional covenants and provisions set forth in
Annex B attached hereto, which are deemed to be part of this Agreement.

 

You agree that this Agreement contains all of the understandings and
representations between you and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. The parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement.

 

You acknowledge and agree that you have fully read, understand and voluntarily
enter into this Agreement. You acknowledge and agree that you have had an
opportunity to consult with your personal tax, financial planning advisor and/or
attorney about the tax, financial and legal consequences of your participation
in the Plan before signing this Agreement.  This Agreement may be executed in
separate counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

 

 

 

 

 

 

 

 

Very truly yours,

LAMB WESTON HOLDINGS, INC.

 

 

 

By:________________

Name:

Title:

I accept my designation as a Tier [I][II][III] Participant under the terms and
conditions of the Plan and this Agreement.

 

 

 

By:_____________

Name:

Title:

Date:

 

 

 







--------------------------------------------------------------------------------

 



ANNEX A:

EXECUTIVE CHANGE OF CONTROL SEVERANCE PLAN

 



 

--------------------------------------------------------------------------------

 



ANNEX B:

RESTRICTIVE COVENANTS

 

1.  Confidential Information.  You acknowledge that during your employment you
have been, and will continue to be, granted access to the Company’s Confidential
Information and Trade Secrets. This Confidential Information and Trade Secrets
are not generally known to, or readily ascertainable by, the public or the
Company’s competitors and gives the Company a competitive advantage.
Unauthorized disclosure of Confidential Information or Trade Secrets would
result in irreparable injury to the Company, its subsidiaries, affiliates or
joint ventures. You therefore shall not at any time, without the Company’s prior
permission, directly or indirectly, utilize or disclose to anyone outside of the
Company, or permit access by unauthorized persons or entities to, any
Confidential Information or Trade Secrets, and you shall take all reasonable
precautions to prevent any person or entity access to any of the Confidential
Information or Trade Secrets.

“Confidential Information” is defined as non-public information of value to the
Company that you learned in connection with your employment with the Company and
that would be valuable to a competitor or other third parties. Confidential
Information includes, but is not limited to, product designs, recipes and
specifications, formulas, systems, methods, programs, processes, compilations of
technical and non-technical information, technical developments, existing or
proposed research projects, inventions, discoveries and improvements, designs,
drawings, blueprints, software, product ideas, concepts, prototypes, features,
techniques, procedures, and all ideas related to actual or anticipated business
or research and development of the Company, whether patented or patentable,
copyrighted or eligible for copyright protection, trademarked or eligible for
trademark protection, business plans, strategies, existing or proposed bids,
costs, profit margins, customer contacts/lists, pricing information, websites,
databases, trademarks, service marks, trade dress, supplier contacts/lists,
financial or business projections, investments, marketing plans, legal
strategies, negotiation strategies, training information and materials,
information generated for client engagements and information stored or developed
for use in or with computers, and business and customer information including
but not limited to product announcement dates, marketing objectives and
strategies, financial projections, planned product or service offerings,
advertising and promotional materials, forms, patterns, lists of past, present
or prospective licenses, licensees, clients and customers, and their addresses,
needs, personnel, characteristics, and the like, and data prepared for, stored
in, processed by or obtained from an automated information system belonging to
or in the possession of the Company.  Confidential Information also includes
information received by the Company from others which the Company has an
obligation to treat as confidential, including all information obtained in
connection with customer or supplier engagements.  All such information existing
as of the date of this Agreement, all such information made or conceived
hereafter by or for the Company, including all such information made or
conceived by Employee during his or her employment with the Company, shall be
included within the meaning of "Confidential Information" for all purposes of
this Agreement.

 “Trade Secret” means information possessed by or developed for the Company,
including, without limitation, any compilation of data, program, device, method,
system, technique or process, where:  (i) the information derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, (ii) the information is the subject
of efforts to maintain its secrecy that are reasonable under the circumstances,
or (iii) information that constitutes a “trade secret” under the Idaho Trade
Secrets Act, Idaho Stat. § 48-801(5) and/or under the Defense Of Trade Secrets
Act, 28 U.S.C. § 1839(3).

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the

 

--------------------------------------------------------------------------------

 



court proceeding, if the individual files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order.

2.  Non-Solicitation.  You recognize and agree that the Company has a legitimate
business interest in restricting potential competitors from hiring Employees who
possess or otherwise may have or had access to the Company’s or any of its
affiliates’ Confidential Information or Trade Secrets. Therefore, you agree that
during your employment with the Company and through the twelve-month period
following the termination of your employment with the Company, you shall not
directly or indirectly through any other person or entity recruit, induce, or
attempt to induce any Employee to terminate his or her employment with the
Company or otherwise interfere in any way with the employment relationship
between the Company and its Employees. This restriction includes, but is not
limited to: (a) identifying Employees as potential candidates for employment by
name, background or qualifications; (b) recruiting or soliciting Employees;
and/or (c) participating in any pre-employment interviews with Employees. For
purposes of this paragraph “Employee” (including its plural) means any person
employed by the Company.  The term “Company,” as used in this paragraph, shall
include all controlled, direct and indirect, subsidiaries of the Company.

3.  Non-Competition.  From the date of this Agreement through the twelve-month
period following your termination of employment with the Company for any reason
(the “Non-Compete Period”), you agree you will not, within the Restricted
Geographic Area, be employed by, work for, consult with, provide services to, or
lend assistance to any Competing Organization in a Prohibited Capacity.  For
purposes of this paragraph:

“Competing Organization” is defined as any organization that researches,
develops, manufactures, markets, distributes and/or sells one or more Competing
Products/Services.

 “Competing Products/Services” means any products, services or activities
(including, without limitation, products, services or activities in the planning
or development stage during the Non-Compete Period) that compete, directly or
indirectly, in whole or in part, with one or more of the material products,
services or activities (including, without limitation, products, services or
activities in the planning or development stage during the Non-Compete Period)
produced, provided, or engaged in by Company or its affiliates at the time of
your termination of employment with the Company and with which you worked or
about which you obtained any trade secret or other Confidential Information at
any time during the five (5) years immediately preceding your termination of
employment with the Company.  “Material products, services or activities” means
the development, manufacture or production of packaged potato, sweet potato,
appetizer and vegetable products for the retail, foodservice or institutional
channels. If the products manufactured, sold or marketed by the Company are
expanded at any time during Employee's employment, such additional products will
be deemed to be “Material products, services or activities” for all purposes
under this Agreement.

“Prohibited Capacity” is defined as (a) any same or similar capacity to that you
held at any time during the last three (3) years of employment with Company
prior to the date of your termination of employment from the Company; (b) any
executive or managerial capacity; (c) any marketing or sales capacity; or (d)
any capacity in which your knowledge of Confidential Information would render
your assistance to a Competing Organization a competitive advantage.

“Restricted Geographic Area” is defined as all countries, territories, parishes,
municipalities and states in which the Company is doing business or is selling
its products at the time of your termination of employment with the Company,
including but not limited to every parish and municipality in the state of
Louisiana.1 You acknowledge that this geographic scope is reasonable given your
position with the Company, the international scope of the Company’s business;
and the fact that you could compete with the Company from anywhere the Company
does business.

--------------------------------------------------------------------------------

1These Louisiana parishes currently include Acadia, Allen, Ascension,
Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu,
Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto, East Baton Rouge,
East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville,
Jackson, Jefferson, Jefferson Davis, La Salle, Lafayette, Lafourche, Lincoln,
Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines,
Pointe Coupee, Rapides, Red River, Richland, Sabine, St. Bernard, St. Charles,
St. Helena, St. James, St. John The Baptist, St. Landry, St. Martin, St. Mary,
St. Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon,
Washington, Webster, West Baton Rouge, West Carroll, West Feliciana and Winn.



 

--------------------------------------------------------------------------------

 



4.  Non-Disparagement.  You shall make no public statements, or request, cause
or solicit any third party to make any public statements that are in any way
inconsistent with the terms of your employment with the Company. You further
agree not to make any disparaging remarks or take any action now, or at any time
in the future, that could be detrimental to the reputation of the Company, or
any of its directors, officers or employees.

5.  Protected Rights.  Nothing contained in this Agreement limits your ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government
Agencies”).  Further, this Agreement does not limit your ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.  Likewise, this
Agreement does not limit your right to receive a monetary award for information
provided to any Government Agencies.

6.  Acknowledgement.  You recognize and acknowledge that due to the nature of
your work and the scope of the Company’s business activities and product
offering, the Company has legitimate business interests to be protected against
the activities set forth in this paragraph, and that the restrictions of said
paragraph are reasonable and will not interfere with your future employment
opportunities after the termination of your employment with the Company.  You
acknowledge that a violation of the restrictive covenants set forth in
paragraphs 1, 2, 3 and 4 above would cause irreparable damage to the Company,
and that in the event of a breach or threatened breach, the Company would be
entitled to injunctive relief, without the posting of any bond, in addition to
any other such relief as may be appropriate at law or in equity.

7.  Reformation. If any of the restrictive covenants provided in this Agreement
are determined to be invalid or unenforceable for any reason, such determination
shall not affect the remaining terms, provisions or paragraphs of this
Agreement, which shall continue to be given full force and effect.  If such
invalidity or unenforceability relates to the duration of the covenant or
restriction or the geographical area included therein, you hereby specifically
agree that the court making such determination shall modify the duration and/or
geographical area of such covenant or restriction and/or delete such specific
terms or phrases which the court shall deem necessary to permit enforcement of
such covenant or restriction in such modified form, and that the covenant or
restriction shall be enforced in such modified form.  Should any court find any
covenant or restriction in this Agreement to be invalid or unenforceable, or
enforceable only in modified form, any such finding shall apply only in the
jurisdiction of such court and shall not serve to alter or amend this Agreement
in any other jurisdiction.

8.  Notice to Prospective Employers.  You agree that, in the event that you
desire to accept employment with any other employer within 12 months after your
termination from employment with the Company for any reason, you will provide
written notice to the Company disclosing: (i) the identity of the prospective
employer, (ii) the terms of your employment offer with the prospective employer,
(iii) the nature of your duties with the prospective employer, (iv) the products
and services provided by the prospective employer, and (v) the geographic area
in which you will be working as an employee of the prospective employer.  In
addition, you agree that you will disclose to any prospective employer the terms
and conditions of your post-employment obligations to the Company under the
terms of this Agreement.

9.  Arbitration and Attorneys’ Fees.  Any legal action initiated to enforce any
provision of this Agreement shall be subject to Section 10 of the Plan,
including those provisions regarding arbitration and attorneys’ fees.

 

 

--------------------------------------------------------------------------------